Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 10/29/2020. Claims 1 - 9
have been examined.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3, and 5 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US20170093662A1) hereinafter Hotta in view of Sugihara (JP2008210073A) [Applicant's IDS, Google translation], and further in view of Hayashi et al. (US20160283306A1) hereinafter Hayashi.

As per claim 1. An information processing apparatus comprising: (Hotta, Fig1, Fig2 and par0002-0004. Para0004 teaches the analysis apparatus then generates path information on the basis of the obtained detailed log information, for use in detection of a problematic portion of the application in later operation).
a first memory; a second memory; and a processor coupled to the first and second memories and the processor configured to: (Hotta, par0027 teaches the analysis apparatus 10 includes a storage unit 11[first memory] and an analysis unit 12, and is connected to an execution apparatus 20. The storage unit 11 may be a volatile storage device, such as a Random Access Memory (RAM), or may be a non-volatile storage device, such as a Hard Disk Drive (HDD) or a flash memory, for example. The analysis unit 12 is a processor [first processor], such as a Central Processing Unit (CPU), for example. In this connection, the analysis unit 12 may include an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), or other application specific electronic circuits. The processor executes programs stored in a memory, such as a RAM. The programs include an analysis program. A set of a plurality of processors (multiprocessor) may be called a “processor”. Similarly to the analysis apparatus 10, the execution apparatus 20 includes a storage device [second memory] and a processor [second processor], and the storage device stores therein code describing components. The execution apparatus 20 receives requests and executes components corresponding to the received requests).
receive a first log from a first transmission apparatus of one or more log transmission apparatuses; (Hotta, par0028 teaches the storage unit 11 stores therein the first code 13 and second code 14, received from an external device, first log information 15).
transmit the log management information to a second log transmission apparatus among the one or more log transmission apparatuses, the second log transmission apparatus corresponding to the first path; (Hotta, par0052-0053 teaches the path analysis unit 130 instructs the log information collecting unit 140 to make a setting for an output of detailed log about all components and collect logs using requests corresponding to the functions registered in the relevant function information 214, and obtains the second log information 213. The path analysis unit 130 detects a path for each function on the basis of the second log information and generates the difference path information 215. Then, the path analysis unit 130 generates the new path information 206 by combining the old path information 203 and the difference path information 215. The log information collecting unit 140 connects to a server 300 which executes a target application over the network 114, to send requests and collect log information as instructed by the path analysis unit 130. The server 300 is a Web server, for example, and processes requests upon receipt of them).
          Hotta does not explicitly discloses determine target log information among plural pieces of log information included in the first log, the target log information being one of first pieces among the plural pieces of log information, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces 
          Sugihara however discloses determine target log information among plural pieces of log information included in the first log, the target log information being one of first pieces among the plural pieces of log information, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; (Sugihara, Fig3-4, par0007-0008, par0024-0030. Par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data [plural pieces of log information] and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data [target log information] after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part [occurrence frequency], the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion [an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information] . As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
assign an identifier to the target log information, the identifier identifying the target log information; store log management information that indicates a correspondence among the target log information, the identifier, and a first path in the second memory, the first path being received together with the first log and indicating a storage location in which the first log is stored; (Sugihara, Fig3-4, par0007-0008. Par0007 teaches extracting character string data included in the plurality of log data, an extraction management unit that stores the extracted character string data and an identifier that uniquely identifies the character string data in a storage device in association with each other. A conversion unit that converts the plurality of log data and stores them in the storage device as a plurality of post-conversion log data by replacing the character string data included in the log data with a corresponding identifier based on the correspondence table file. Par0008 teaches According to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
and receive, from the second log transmission apparatus, a log in which the target log information is converted into the identifier based on the log management information. (Sugihara, Fig3, Fig4, par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
determine target log information among plural pieces of log information included in the first log, the target log information being one of first pieces among the plural pieces of log information, the first pieces of log information having an occurrence frequency 
          Hotta and Sugiha do not explicitly disclose in which the target log information and the identifier are provided corresponding to the first path.
          Hayashi however discloses in which the target log information and the identifier are provided corresponding to the first path (Hayashi, par0071-0072 teaches  FIG. 4 is a schematic diagram illustrating an example of the data structure of log information. As illustrated in FIG. 4, the log information 122 [target log information] has items of the “failure ID” [identifier], the “path of a device log directory”, the “path of a monitoring log directory” [first path], and the “vendor”. The item of the failure ID is an area that stores therein the identification information that identifies the failure that has occurred in the data center system 1. The item of the path of a device log directory is an area that stores therein the storage location of a file of the log information that is acquired [provided] from the device in which the failure identified by the failure ID has occurred. The item of the path of a monitoring log directory is an area that stores therein the storage location of a file of the log information that is acquired from the monitoring server that monitors the device in which the failure identified by the failure ID has occurred).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
in which the target log information and the identifier are provided corresponding to the first path, as taught by Hayashi in the apparatus of Hotta and Sugiha, so a computer system for the monitoring can speed up handling of a failure that has occurred in a data center, see Hayashi, par0007.

As per claim 2.  Hotta, Sugiha and Hayashira disclose the information processing apparatus according to claim 1.
          Hotta further discloses wherein the processor is further configured to: store a number of times of reception of log information in the first memory for each combination of the first path and each of the plural pieces of log information included in the first log; (Hotta, par0028 teaches the storage unit 11 stores therein the first code 13 and second code 14, received [store] from an external device, first log information 15, second log information 16, and path information 17).
          Sugihara further discloses determine log information whose number of times of reception has reached a predetermined threshold value as the target log information, and assign the identifier to the determined target log information; (Sugihara, par0008  according to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
and transmit the log management information that includes the assigned identifier to the second log transmission apparatus that corresponds to the first path included in the log management information that includes the assigned identifier each time the identifier is assigned. (Sugihara, Fig3, Fig4, par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
determine log information whose number of times of reception has reached a predetermined threshold value as the target log information, and assign the identifier to the determined target log information; and transmit the log management information that includes the assigned identifier to the second log transmission apparatus that corresponds to the first path included in the log management information that includes the assigned identifier each time the identifier is assigned., as taught by Sugihara in the apparatus of Hotta, so log data size reduction device reduces the size of a plurality of log data output by executing a plurality of simulations, see Sugihara, par0007.

As per claim 3.  Hotta, Sugiha and Hayashira disclose the information processing apparatus according to claim 2. 
          Hotta further discloses wherein the processor is further configured to: store each of the plural pieces of log information, the first path, and the number of times of reception in one of plural storage areas of the first memory based on the first log; (Hotta, par0028 teaches the storage unit 11 stores therein the first code 13 and second code 14, received from an external device, first log information 15, second log information 16, and path information 17).
          Sugihara further discloses store log information stored in a first storage area of the first memory in a vacant storage area of the second memory as target log (Sugihara, par0007 teaches a log data size reduction device that reduces the size of a plurality of log data output by executing a plurality of simulations, Extracting character string data included in the plurality of log data, an extraction management unit that stores [first memory] the extracted character string data and an identifier that uniquely identifies the character string data in a storage device in association with each other, A conversion unit that converts the plurality of log data and stores [second memory] them in the storage device as a plurality of post-conversion log data by replacing the character string data included in the log data with a corresponding identifier based on the correspondence table file; By the first-time converted log data converted by the conversion unit from the first-time log data output by the first-time simulation execution and the N-th simulation execution (N is an integer not less than 2 and not more than the number of simulation executions) The output N-th log data is compared with the N-th converted log data converted by the conversion unit by the processing device, and the redundant portion of the N-th converted log data is determined by the processing device based on the comparison result. A redundant portion reduction unit that reduces the size of the log data after the Nth conversion by the processing device by reducing the determined redundant locations and stores the data in the storage device as log data after the Nth reduction).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of


As per claim 5.  Hotta, Sugiha and Hayashira disclose the information processing apparatus according to claim 1.
           Hotta further discloses wherein the processor is further configured to: store apparatus management information that indicates a combination of each of the one or more log transmission apparatuses and a path that corresponds to each of the one or more log transmission apparatuses in a third memory; (Hotta, par0048 teaches the storage unit 120 [third memory, 102-first memory, 103-second memory] stores therein old source code 201, old component definition information 202, old path information 203, new source code 204, new component definition information 205, new path information 206, request information 211, first log information 212, second log information 213, relevant function information 214, and difference path information 215.
and transmit, when the apparatus management information indicates a combination of the first path and plural log transmission apparatuses, the log management information that corresponds to the first path to the plural log transmission apparatuses. (Hotta, par0052-0053 teaches the path analysis unit 130 instructs the log information collecting unit 140 to make a setting for an output of detailed log about all components and collect logs using requests corresponding to the functions registered in the relevant function information 214, and obtains the second log information 213. The path analysis unit 130 detects a path for each function on the basis of the second log information and generates the difference path information 215. Then, the path analysis unit 130 generates the new path information 206 by combining the old path information 203 and the difference path information 215. The log information collecting unit 140 connects to a server 300 which executes a target application over the network 114, to send requests and collect log information as instructed by the path analysis unit 130. The server 300 is a Web server, for example, and processes requests upon receipt of them).

As per claim 6.  Hotta, Sugiha and Hayashira disclose the information processing apparatus according to claim 1.
          Hotta further discloses wherein the processor is further configured to: transmit, upon detecting a new combination of a second log transmission apparatus and the first path based on a received second log, the log management information including the first path to the second log transmission apparatus. (Hotta, par0052-0053 teaches the path analysis unit 130 instructs the log information collecting unit 140 to make a setting for an output of detailed log about all components and collect logs using requests corresponding to the functions registered in the relevant function information 214, and obtains the second log information 213. The path analysis unit 130 detects a path for each function on the basis of the second log information and generates the difference path information 215. Then, the path analysis unit 130 generates the new path information 206 by combining the old path information 203 and the difference path information 215. The log information collecting unit 140 connects to a server 300 which executes a target application over the network 114, to send requests and collect log information as instructed by the path analysis unit 130. The server 300 is a Web server, for example, and processes requests upon receipt of them).

As per claim 7.  Hotta, Sugiha and Hayashira disclose the information processing apparatus according to claim 1.
          Sugihara further discloses wherein a size of data of the identifier is smaller than a size of data of the target log information. (Sugihara, par0007 teaches a conversion unit that converts the plurality of log data and stores them in the storage device as a plurality of post-conversion log data by replacing the character string data included in the log data with a corresponding identifier based on the correspondence table file).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
wherein a size of data of the identifier is smaller than a size of data of the target log information, as taught by Sugihara in the apparatus of Hotta, so log data size reduction device reduces the size of a plurality of log data output by executing a plurality of simulations, see Sugihara, par0007.

As per claim 8. An information processing system comprising: a first information processing apparatus (Hotta, Fig1, Fig2, par0026-0027. Para0026 teaches the analysis apparatus 10 of the first embodiment may be a client computer that is operated by a user or may be a server computer that is accessed from client computers. The analysis apparatus 10 is used to analyze programs. Par0027 teaches the analysis apparatus then generates path information on the basis of the obtained detailed log information, for use in detection of a problematic portion of the application in later operation).
including: a first memory; and a first processor coupled to the first memory; and a second information processing apparatus including: a second memory; and a second processor coupled to the second memory, the first processor is configured to: 
(Hotta, par0027 teaches the analysis apparatus 10 includes a storage unit 11[first memory] and an analysis unit 12, and is connected to an execution apparatus 20. The storage unit 11 may be a volatile storage device, such as a Random Access Memory (RAM), or may be a non-volatile storage device, such as a Hard Disk Drive (HDD) or a flash memory, for example. The analysis unit 12 is a processor [first processor], such as a Central Processing Unit (CPU), for example. In this connection, the analysis unit 12 may include an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), or other application specific electronic circuits. The processor executes programs stored in a memory, such as a RAM. The programs include an analysis program. A set of a plurality of processors (multiprocessor) may be called a “processor”. Similarly to the analysis apparatus 10, the execution apparatus 20 includes a storage device [second memory] and a processor [second processor], and the storage device stores therein code describing components. The execution apparatus 20 receives requests and executes components corresponding to the received requests).
receive log management information from the second information processing apparatus, 
(Hotta, par0028 teaches the storage unit 11 stores therein the first code 13 and second code 14, received from an external device, first log information 15, second log information 16, and path information 17).
determine whether first log information matches the target log information included in the log management information, the first log information being included in a log stored in a storage location indicated by a path included in the log management information; (Hotta, par0063 teaches The path analysis unit 130 performs a process of specifying relevant functions related to the component E added in the new source code 204 on the basis of the new component definition information 205 and the old component definition information 202. In obtaining the first log information 212 in order to specify the relevant functions, only functions related to the component E needs to be specified. Therefore, components targeted for a detailed log are limited to the component E only. In addition, since it is not possible to specify which functions call the component E, all request patterns are sent to call all functions. The path analysis unit 130 instructs the log information collecting unit 140 to designate the component E as a component targeted for a detailed log, send all request patterns, and collect logs. The log information collecting unit 140 makes a setting for an output of detailed log about the component E, and sequentially sends the requests based on all request patterns stored in the request information 211 to the server 300. After sending all the request patterns, the log information collecting unit 140 collects an access log and detailed log from the server 300 having processed the requests, and generates the first log information 212. In this connection, the log information collecting unit 140 may be designed to collect the access log and detailed log from the server 300 each time it sends a request.).
(Hotta, par0052-0053 teaches the path analysis unit 130 instructs the log information collecting unit 140 to make a setting for an output of detailed log about all components and collect logs using requests corresponding to the functions registered in the relevant function information 214, and obtains the second log information 213. The path analysis unit 130 detects a path for each function on the basis of the second log information and generates the difference path information 215. Then, the path analysis unit 130 generates the new path information 206 by combining the old path information 203 and the difference path information 215.The log information collecting unit 140 connects to a server 300 which executes a target application over the network 114, to send requests and collect log information as instructed by the path analysis unit 130. The server 300 is a Web server, for example, and processes requests upon receipt of them).
          Hotta however does not explicitly disclose the log management information indicating a correspondence between target log information and an identifier that identifies the target log information, the target log information being one of first pieces among plural pieces of log information included in a first log, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; convert, when it is determined that the first log information matches the target log information, the target log information into the identifier; transmit the log management information to the first 
          Sugihara however discloses the log management information indicating a correspondence between target log information and an identifier that identifies the target log information, the target log information being one of first pieces among plural pieces of log information included in a first log, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; (Sugihara, Fig3-4, par0007-0008, par0024-0030. Par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data [plural pieces of log information] and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data [target log information] after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part [occurrence frequency], the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion [an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information] . As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
(Sugihara, Fig3-4, par0007-0008. Par0007 teaches extracting character string data included in the plurality of log data, an extraction management unit that stores the extracted character string data and an identifier that uniquely identifies the character string data in a storage device in association with each other. A conversion unit that converts the plurality of log data and stores them in the storage device as a plurality of post-conversion log data by replacing the character string data included in the log data with a corresponding identifier based on the correspondence table file. Par0008 teaches According to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
transmit the log management information to the first information processing apparatus; and receive the log in which the target log information is converted into the identifier based on the log management information (Sugihara, Fig3, Fig4, par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
the log management information indicating a correspondence between target log information and an identifier that identifies the target log information, the target log information being one of first pieces among plural pieces of log information included in a first log, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; convert, when it is determined that the first log information matches the target log information, the target log information into the identifier; transmit the log management information to the first information processing apparatus; and receive the log that includes the identifier converted from the target log information, as taught by Sugihara 
          Hotta and Sugiha do not explicitly disclose in which the target log information and the identifier are provided corresponding to the path.
          Hayashi however discloses in which the target log information and the identifier are provided corresponding to the path (Hayashi, par0071-0072 teaches  FIG. 4 is a schematic diagram illustrating an example of the data structure of log information. As illustrated in FIG. 4, the log information 122 [target log information] has items of the “failure ID” [identifier], the “path of a device log directory”, the “path of a monitoring log directory” [first path], and the “vendor”. The item of the failure ID is an area that stores therein the identification information that identifies the failure that has occurred in the data center system 1. The item of the path of a device log directory is an area that stores therein the storage location of a file of the log information that is acquired [provided] from the device in which the failure identified by the failure ID has occurred. The item of the path of a monitoring log directory is an area that stores therein the storage location of a file of the log information that is acquired from the monitoring server that monitors the device in which the failure identified by the failure ID has occurred).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
in which the target log information and the identifier are provided corresponding to the path, as taught by Hayashi in the system of Hotta and Sugiha, so a computer system for 

As per claim 9. A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: (Hotta, par0008 teaches according to one aspect, there is provided a non-transitory computer-readable recording medium storing a computer program that causes a computer to perform a procedure including).
receiving a first log from a first transmission apparatus of one or more log transmission apparatuses; (Hotta, par0028 teaches the storage unit 11 stores therein the first code 13 and second code 14, received from an external device, first log information 15).
transmitting the log management information to a second log transmission apparatus among the one or more log transmission apparatuses, the second log transmission apparatus corresponding to the first path; (Hotta, par0052-0053 teaches the path analysis unit 130 instructs the log information collecting unit 140 to make a setting for an output of detailed log about all components and collect logs using requests corresponding to the functions registered in the relevant function information 214, and obtains the second log information 213. The path analysis unit 130 detects a path for each function on the basis of the second log information and generates the difference path information 215. Then, the path analysis unit 130 generates the new path information 206 by combining the old path information 203 and the difference path information 215. The log information collecting unit 140 connects to a server 300 which executes a target application over the network 114, to send requests and collect log information as instructed by the path analysis unit 130. The server 300 is a Web server, for example, and processes requests upon receipt of them).
          Hotta however does not explicitly discloses determining target log information among plural pieces of log information included in the first log, the target log information being one of first pieces among the plural pieces of log information, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; assigning an identifier to the target log information, the identifier identifying the target log information; storing log management information that indicates a correspondence among the target log information, the identifier, and a first path in a memory, the first path being received together with the first log and indicating a storage location in which the first log is stored; and receiving, from the second log transmission apparatus, a log in which the target log information is converted into the identifier based on the log management information.
          Sugihara however discloses determining target log information among plural pieces of log information included in the first log, the target log information being one of first pieces among the plural pieces of log information, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; (Sugihara, Fig3-4, par0007-0008, par0024-0030. Par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data [plural pieces of log information] and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data [target log information] after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part [occurrence frequency], the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion [an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information] . As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
assigning an identifier to the target log information, the identifier identifying the target log information; storing log management information that indicates a correspondence among the target log information, the identifier, and a first path in a memory, the first path being received together with the first log and indicating a storage location in which the first log is stored; (Sugihara,Fig3-4, par0007-0008. Par0007 teaches extracting character string data included in the plurality of log data, an extraction management unit that stores the extracted character string data and an identifier that uniquely identifies the character string data in a storage device in association with each other. A conversion unit that converts the plurality of log data and stores them in the storage device as a plurality of post-conversion log data by replacing the character string data included in the log data with a corresponding identifier based on the correspondence table file. Par0008 teaches According to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
and receiving, from the second log transmission apparatus, a log in which the target log information is converted into the identifier based on the log management information. (Sugihara, Fig3, Fig4, par0008 teaches according to the present invention, the extraction management unit extracts all character string data included in each log data and creates a correspondence table file by associating the uniquely determined identifiers, and the conversion unit is included in each log data. Character string data to be converted into identifiers based on the correspondence table file and stored as converted log data, respectively, and the redundant part reduction unit compares the log data after the first conversion and the log data after the Nth conversion, Based on the comparison result, the redundant part of the log data after the Nth conversion is determined, the reduction process is performed on the determined redundant part, the size of the log data after the Nth conversion is reduced, and the log data is stored as the log data after the Nth conversion. As a result, the size of each of the plurality of log data can be reduced, and the storage area for storing all the log data can be reduced).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
determining target log information among plural pieces of log information included in the first log, the target log information being one of first pieces among the plural pieces of log information, the first pieces of log information having an occurrence frequency higher than an occurrence frequency of other pieces among the plural pieces of log information; assigning an identifier to the target log information, the identifier identifying the target log information; storing log management information that indicates a correspondence among the target log information, the identifier, and a first path in a memory, the first path being received together with the first log and indicating a storage location in which the first log is stored; and receiving, from the second log transmission apparatus, a log in which the target log information is converted into the identifier based on the log management information, as taught by Sugihara in the apparatus of Hotta, so log data size reduction device reduces the size of a plurality of log data output by executing a plurality of simulations, see Sugihara, par0007.
          Hotta and Sugiha do not explicitly disclose in which the target loq information and the identifier are provided correspondinq to the first path.
          Hayashi however discloses in which the target loq information and the identifier are provided correspondinq to the first path (Hayashi, par0071-0072 teaches  FIG. 4 is a schematic diagram illustrating an example of the data structure of log information. As illustrated in FIG. 4, the log information 122 [target log information] has items of the “failure ID” [identifier], the “path of a device log directory”, the “path of a monitoring log directory” [first path], and the “vendor”. The item of the failure ID is an area that stores therein the identification information that identifies the failure that has occurred in the data center system 1. The item of the path of a device log directory is an area that stores therein the storage location of a file of the log information that is acquired [provided] from the device in which the failure identified by the failure ID has occurred. The item of the path of a monitoring log directory is an area that stores therein the storage location of a file of the log information that is acquired from the monitoring server that monitors the device in which the failure identified by the failure ID has occurred).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
in which the target loq information and the identifier are provided correspondinq to the first path, as taught by Hayashi in the non-transitory computer-readable recording medium of Hotta and Sugiha, so a computer system for the monitoring can speed up handling of a failure that has occurred in a data center, see Hayashi, par0007.

Claim 4   is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Sugihara further in view of Hayashira, and further in view of Yamamoto et al. (JP2014016758A) [Applicant's IDS, Google translation] hereinafter Yamamoto.

As per claim 4. . Hotta, Sugiha and Hayashira disclose the information processing apparatus according to claim 3. 

           Yamamoto however disclose wherein the processor is further configured to update information stored by the first memory and the second memory based on plural logs received from the one or more log transmission apparatuses every first period of time longer than an interval of receiving a log from the one or more log transmission apparatuses. (Yamamoto, par0084 teaches the log data collection unit 32 [first memory] automatically collects log data of bundles installed in its own terminal, and regularly sets the capacity of the collected logs at a time interval set by a set value or the like, and sets a value set by the set value or the like. In the case of exceeding, the bundle symbol name of the corresponding bundle and the collected log data are transmitted to the log data conversion unit [second memory]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of
wherein the processor is further configured to update information stored by the first memory and the second memory based on plural logs received from the one or more log transmission apparatuses every first period of time longer than an interval of receiving a log from the one or more log transmission apparatuses, as taught by Yamamoto in the apparatus of Hotta, Sugiha and Hayashira, so to reduce communication network load during log data transmission, the log message 


Conclusion
The art of Ono (US20170034017A1) has been cited under PTO-892; however, it’s not being relied upon. The art discloses an information processing apparatus for collecting and storing log information, the apparatus can analyze the collected information and output the generated information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442